              Case 2:19-cr-00090-RSM Document 35 Filed 06/01/20 Page 1 of 4




 1                                                              The Hon. Ricardo S. Martinez
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT FOR THE
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                      NO. CR19-090-RSM
10
                               Plaintiff,
11
                         v.
12
                                                     PRELIMINARY
13                                                   ORDER OF FORFEITURE
      JOSE ANDRADE,
14
                              Defendant.
15
16
17
18         THIS MATTER comes before the Court on the United States’ Motion for Entry of
19 a Preliminary Order of Forfeiture seeking to forfeit to the United States Defendant Jose
20 Andrade’s interest in the following property:
21         • One multi-use RF bug detector, seized on or about April 28, 2019 in Sumas,
22             Washington.
23         The Court, having reviewed the papers and pleadings filed in this matter, hereby
24 FINDS that entry of a Preliminary Order of Forfeiture is appropriate for the following
25 reasons:
26         • On May 9, 2019, the Defendant was charged by an Indictment that provided
27             notice that, pursuant to 21 U.S.C. § 853(a), the United States was seeking the
28
     Preliminary Order of Forfeiture - 1                                 UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Andrade, CR19-090-RSM
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
               Case 2:19-cr-00090-RSM Document 35 Filed 06/01/20 Page 2 of 4




 1               forfeiture of any proceeds of, and/or property used to facilitate, the offense set
 2               forth in Count 1 of the Indictment, (Dkt. No. 13);
 3          • The Defendant agreed, pursuant to the Plea Agreement he entered on July 18,
 4               2019, to forfeit his interest in the above-identified property, (Dkt. No. 29, ¶ 5);
 5               and
 6          • The evidence in the record has established the requisite nexus between the
 7               above-identified property and the offense of conviction, pursuant to Federal
 8               Rule of Criminal Procedure (“Fed. R. Crim. P.”) 32.2(b)(1)(A)-(B).
 9
10          NOW, THEREFORE, THE COURT ORDERS:
11          1)      Pursuant to 21 U.S.C. § 853(a), the Defendant’s interest in the above-
12 identified property is fully and finally forfeited, in its entirety, to the United States;
13          2)      Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A)-(B), this Preliminary Order will
14 become final as to the Defendant at the time the Defendant is sentenced, it will be made
15 part of the sentence, and it will be included in the judgment;
16          3)      The United States Department of Homeland Security, the United States
17 Customs and Border Protection, and/or their authorized agents or representatives, shall
18 maintain the above-identified property in their custody and control until further order of
19 this Court;
20          4)      Pursuant to Fed. R. Crim. P. 32.2(b)(6) and 21 U.S.C. § 853(n), the
21 United States shall publish notice of this Preliminary Order and the United States’ intent
22 to dispose of the property as permitted by governing law. The notice shall be posted on
23 an official government website—www.forfeiture.gov—for at least 30 days. For any
24 person known to have alleged an interest in the property, the United States shall also, to
25 the extent possible, provide direct written notice to that person. The notice shall state that
26 any person, other than the Defendant, who has or claims a legal interest in the above-
27 identified property must file a petition with the Court within 60 days of the first day of
28 publication of the notice (which is 30 days from the last day of publication), or within 30
      Preliminary Order of Forfeiture - 2                                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      United States v. Andrade, CR19-090-RSM
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:19-cr-00090-RSM Document 35 Filed 06/01/20 Page 3 of 4




 1 days of receipt of direct written notice, whichever is earlier. The notice shall advise all
 2 interested persons that the petition:
 3              a. shall be for a hearing to adjudicate the validity of the petitioner’s alleged
                   interest in the property;
 4
 5              b. shall be signed by the petitioner under penalty of perjury; and
 6              c. shall set forth the nature and extent of the petitioner’s right, title, or interest
 7                 in the property, as well as any facts supporting the petitioner’s claim and
                   the specific relief sought;
 8
 9         5)      If no third-party petition is filed within the allowable time period, the
10 United States shall have clear title to the property, and this Preliminary Order shall
11 become the Final Order of Forfeiture as provided by Fed. R. Crim. P. 32.2(c)(2);
12         6)      If a third-party petition is filed, upon a showing that discovery is necessary
13 to resolve factual issues presented by that petition, discovery may be conducted in
14 accordance with the Federal Rules of Civil Procedure before any hearing is conducted on
15 the petition. Following adjudication of any third-party petitions, the Court will enter a
16 Final Order of Forfeiture, pursuant to Fed. R. Crim. P. 32.2(c)(2) and 21 U.S.C. § 853(n),
17 reflecting that adjudication; and
18 ///
19 ///
20 ///
21
22
23
24
25
26
27
28
     Preliminary Order of Forfeiture - 3                                      UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Andrade, CR19-090-RSM
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
              Case 2:19-cr-00090-RSM Document 35 Filed 06/01/20 Page 4 of 4




 1         7)        The Court will retain jurisdiction for the purpose of enforcing this
 2 Preliminary Order, adjudicating any third-party petitions, entering a Final Order of
 3 Forfeiture, and amending the Preliminary Order or Final Order as necessary pursuant to
 4 Fed. R. Crim. P. 32.2(e).
 5
 6         DATED this 1st day of June, 2020.
 7
 8
 9
10
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 UNITED STATES DISTRICT JUDGE
11
12
13
     Presented by:
14
15
    s/ Neal B. Christiansen
16 NEAL B. CHRISTIANSEN
17 Assistant United States Attorney
   United States Attorney’s Office
18 700 Stewart Street, Suite 5220
19 Seattle, Washington 98101-1271
   (206) 553-2242
20 Neal.Christiansen2@usdoj.gov
21
22
23
24
25
26
27
28
     Preliminary Order of Forfeiture - 4                                    UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Andrade, CR19-090-RSM
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
